9 F.3d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George FABE, Superintendent of Insurance, State of Ohio,Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF the TREASURY;  Mitchell A.Levine, Assistant Commissioner, Defendants-Appellees.
No. 90-3364.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1993.

1
Before:  MARTIN and JONES, Circuit Judges;  and EDGAR, United States District Judge.*

ORDER

2
Pursuant to the judgment of the United States Supreme Court in the above-captioned matter, affirming in part, reversing in part, and remanding the case to this court;  it is


3
ORDERED that the matter be, and it hereby is, REMANDED to the United States District Court for the Southern District of Ohio for further proceedings as appropriate.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation